           Case: 3:20-cv-00758-wmc Document #: 12 Filed: 09/02/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

HELBACHS CAFE LLC
DBA: HELBACHS CAFÉ ROASTERS &
KITCHEN

                              Plaintiff,                                             CASE NO. 3:20-CV-00758

v.

CITY OF MADISON,
COUNTY OF DANE,
JANEL HEINRICH,
MARCI PAULSEN, and
BONNIE KOENIG,
All individuals in their official capacity,

                               Defendants.


                                   JOINT RULE 26(f) DISCOVERY PLAN


           The parties, by their attorneys, respectfully submit the following report pursuant to

Federal Rule of Civil Procedure 26(f)1 and the Court’s July 13, 2020 Order setting the Telephone

Pretrial Conference.



1
    Fed. R. Civ. P. 26(f)(3) requires a discovery plan to state the parties’ views and proposals on the following:
           (A) what changes should be made in the timing, form, or requirement for disclosures under Rule
           26(a), including a statement of when initial disclosures were made or will be made;
           (B) the subjects on which discovery may be needed, when discovery should be completed, and
           whether discovery should be conducted in phases or be limited to or focused on particular issues;
           (C) any issues about disclosure, discovery, or preservation of electronically stored information,
           including the form or forms in which it should be produced;
           (D) any issues about claims of privilege or of protection as trial-preparation materials, including—
           if the parties agree on a procedure to assert these claims after production—whether to ask the court
           to include their agreement in an order under Federal Rule of Evidence 502;
           (E) what changes should be made in the limitations on discovery imposed under these rules or by
           local rule, and what other limitations should be imposed; and
           (F) any other orders that the court should issue under Rule 26(c) or under Rule 16(b) and (c).

                                                             1
Case: 3:20-cv-00758-wmc Document #: 12 Filed: 09/02/20 Page 2 of 7




(A)   What changes should be made in the timing, form, or requirement for
      disclosures under subdivision (a) or local rule, including a statement
      as to when disclosures under subdivision (a) (1) were made or will be
      made?

      Initial Disclosures: Initial disclosures pursuant to Rule 26(a) shall be made
      by the parties on or before September 24, 2020.


      Plaintiff’s Expert Disclosures: Expert witness disclosures pursuant to Rule
      26(a) shall be made by the Plaintiff on or before January 15, 2021.


      Defendants’ Expert Disclosures: Expert witness disclosures pursuant to
      Rule 26(a) shall be made by the Defendants on or before March 15, 2021.


(B)   The subjects on which discovery may be needed, when discovery
      should be completed, and whether discovery should be conducted in
      phases or be limited to or focused upon particular issues?

      Discovery may be conducted with regard to the events alleged in the
      Complaint and in Defendants’ Answer according to the standard of
      permissible discovery set out in Rule 26 and applicable law. Discovery
      may include depositions.

      At this time, the parties are unaware of any changes that need to be made
      on discovery limitations. If it becomes apparent that changes are
      necessary, the parties anticipate that an agreement can be reached among
      counsel.

(C)   Any issues about disclosure or discovery of electronically stored
      information, including the form or forms in which it should be
      produced.

      The parties propose that electronically stored information be produced in
      .pdf files or, upon request and/or if most appropriate, native format if
      feasible. For good cause, the Court may order that particular items of
      electronically stored information be produced in their native format as
      used in the usual course of business, or in some other form. The parties do
      not anticipate such issues but if it becomes apparent that electronic
      discovery issues may exist, the parties anticipate that an agreement can be
      reached among counsel.




                                        2
Case: 3:20-cv-00758-wmc Document #: 12 Filed: 09/02/20 Page 3 of 7




(D)   Any issues about claims of privilege or of protection as trial-
      preparation materials, including – if the parties agree on a procedure
      to assert these claims after production – whether to ask the Court to
      include their agreement in an order.

      Any privilege logs will be served simultaneously with the written response
      and/or objections to the document production. The parties do not
      anticipate any issues relating to claims of privilege or of protection as
      trial-preparation material but if it becomes apparent that such issues exist
      the parties anticipate that an agreement can be reached amongst counsel.

(E)   What changes should be made in the limitations on discovery imposed
      under these rules or by local rule, and what other limitations should
      be imposed?

      The parties request no changes at this time.

(F)   Any other orders that should be entered by the Court under
      subdivision (c) or under Rule 16(b) and (c).

      The parties agree that discovery documents and pleadings may be served
      by electronic means, including email, as set forth in Rule 5(b)(2)(E), and
      that electronic service shall be complete upon transmission. If a document
      is served by email, it shall be emailed to all counsel who have formally
      appeared in the matter.

      The parties agree that electronically served documents which require a
      paragraph-by-paragraph response (such as interrogatories, requests for
      admissions, and proposed findings of fact) shall also be provided to
      opposing counsel in word-processing format to facilitate efficient
      responses, and that discovery responses and documents produced in
      response to discovery requests may be transmitted as .pdf files via email,
      or, if the files are too voluminous to email, via transportable media or an
      electronic file sharing system, such as ShareFile or Dropbox.

         JOINT REPORT FOR SCHEDULING CONFERENCE

1.    Nature of the case.

      This lawsuit stems from Public Health Madison Dane County (PHMDC)’s
      Emergency Order # 8 that was passed in response to the coronavirus
      pandemic which has spanned most of 2020 and presents the following
      claims and allegations:

      Order # 8, issued on July 7, 2020, and went into effect on July 13, 2020,
      and contains no end date, requires individuals to wear face coverings, and


                                       3
Case: 3:20-cv-00758-wmc Document #: 12 Filed: 09/02/20 Page 4 of 7




     Defendants’ allege that it requires businesses to post signage, alerting
     customers to the face coverings requirement. Under the order, businesses
     are not responsible for the enforcement of Order #8, and it explicitly states
     that it is to be assumed that individuals have a valid reason for wearing, or
     not wearing, a facial covering. Further, Defendants have not been able to
     show Plaintiff where the “signage requirement” is in the order, and instead
     have instructed Plaintiff to view the updated website maintained by
     Defendants. Several days after Order # 8 went into effect, PHMDC
     received around 130 complaints that Helbach’s Cafe was not in
     compliance with the Health Order. It is unclear if these complaints
     originated from individuals with any actual knowledge of Plaintiff’s
     establishment or its operation. Several of the complaints, informed
     PHMDC that Helbachs had posted a sign stating: “This is a Mask Free
     Zone. Please remove mask before entering.”

     Defendants, through their agents, visited Plaintiff’s establishment on more
     than one occasion. After the first visit, Defendants, through their agents,
     gave multiple statements to media outlets as it relates to Plaintiff’s posting
     of the “Mask Free Zone” signage, Emergency Order # 8, and Plaintiff’s
     establishment. Included with these statements, Defendants issued citations
     and threatened revocation of licensure.

     Plaintiff alleges Defendants do not have authority to issue Emergency
     Order #8, nor the authority to enforce the facial covering signage
     requirement, if it exists, under Emergency Order # 8. Plaintiff alleges the
     Defendants’ action violates the equal protection clause under both federal
     law and state law, as well as free speech under the First Amendment.
     Plaintiff also alleges an unconstitutional taking protected under the Fifth
     Amendment.

     Defendants dispute the allegations and submitted various affirmative
     defenses including, but not limited to, that their actions were justified
     under the Jacobson standard; that the Plaintiff’s claims failed under
     traditional analysis; that the Plaintiffs may have failed to exhaust avenues
     or remedies and the claims may not be ripe for adjudication; and that they
     are immune from suit under common law and statutory immunities.

2.   The names of any related cases.

     None.

3.   Material factual and legal issues to be resolved.

     Does Dane County and the City of Madison have the authority to issue
     Emergency Order #8?




                                       4
Case: 3:20-cv-00758-wmc Document #: 12 Filed: 09/02/20 Page 5 of 7




     Does Dane County and the City of Madison, have the authority to enforce
     signage requirements under Emergency Order # 8?

     Did Dane County and the City of Madison include the specific signage
     requirement in Emergency Order # 8?

     Do businesses have a requirement to enforce Emergency Order #8 as it
     relates to individuals and facial coverings?

     Is the briefly posted “Mask Free Zone” sign a form of protected speech?

     Did Dane County and the City of Madison, violate Plaintiff’s
     constitutional rights under the First Amendment free speech clause by
     prohibiting, through fines and threatened licensure revocation, the posting
     of any “mask free zone” signage?

     Did Dane County and the City of Madison, violate Plaintiff’s
     constitutional rights under the Fifth Amendment takings clause?

     Did Dane County and the City of Madison, violate Plaintiff’s
     constitutional rights under the Fourteenth Amendment equal protection
     clause?

     Does the Jacobson standard, set forth in Jacobson v. Massachusetts, 197
     U.S. 11, (1905), apply and control, and if so to what extent?

     As to the individual defendants, are they protected by qualified immunity?

     What are the Plaintiff’s recoverable damages?

4.   A description of any amendments to the pleadings that any party
     intends to make.

     The parties request a deadline to amend pleadings of October 30, 2020.

5.   The identity of any new parties to be added, including an explanation
     as to why these parties must (or should) be added.

     The parties request a deadline to join parties of October 30, 2020.

6.   The estimated trial length.

     The estimated trial length is three to four days.




                                       5
 Case: 3:20-cv-00758-wmc Document #: 12 Filed: 09/02/20 Page 6 of 7




7.     Motions contemplated.

       The parties anticipate that summary judgment or other dispositive motions
       may be filed in this matter. Any such motion must be filed prior to April
       30, 2021.

8.     Any other matter affecting the just, speedy and inexpensive
       disposition of this case, or which the Court should take into account in
       setting the schedule.

       None.

Dated this 2nd day of September, 2020.

                                    MUNICIPAL LAW & LITIGATION GROUP, S.C.
                                    Attorneys for the City of Madison, County of Dane,
                                    Janel Heinrich, Marci Paulsen, and Bonnie Koenig.

                                    By:      /s/ Remzy D. Bitar
                                             REMZY D. BITAR
                                             State Bar No: 1038340
                                             SADIE R. ZURFLUH
                                             State Bar No: 1115432

                                             730 N. Grand Avenue
                                             Waukesha, WI 53186
                                             O: (262) 548-1340
                                             F: (262) 548-9211
                                             E: rbitar@ammr.net
                                             szurfluh@ammr.net


Dated this 2nd day of September, 2020.

                                    VETERANS LIBERTY LAW
                                    Attorneys for Plaintiff, Helbachs Café, DBA:
                                    Helbachs Café Roasters & Kitchen

                                    By:      /s/ Joseph Voiland
                                             Joseph W. Voiland
                                             Veterans Liberty Law
                                             519 Green Bay Road
                                             Cedarburg, WI 53012
                                             O: 262-343-5397
                                             jwvoiland@yahoo.com

                                    LEVINE EISBERNER LLC


                                         6
Case: 3:20-cv-00758-wmc Document #: 12 Filed: 09/02/20 Page 7 of 7




                              Attorneys for Plaintiff, Helbachs Café, DBA:
                              Helbachs Café Roasters & Kitchen

                              By:    /s/ Brent Eisberner
                                     Brent Eisberner
                                     Levine Eisberner LLC
                                     14 West Mifflin Street
                                     Suite 206, Madison, WI 53703
                                     O: 888-367-8198
                                     brent@leattys.com
                                     1098038




                                 7
